COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER TO REINSTATE

Appellate case name:     Jonathan D. Canfield v. The State of Texas

Appellate case number:   01-12-00303-CR

Trial court case number: 1216717

Trial court:             338th District Court of Harris County

       A record that complies with our December 12, 2012 Order of Abatement has been filed
with the Clerk of this Court. Therefore, we order the appeal reinstated.

       Appellant’s “Motion for Leave to File Appellant’s Brief” is granted.

       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: January 16, 2013